DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2021 to enter the amendments of 04/19/2021 has thus been entered.
 Response to Amendment
	Applicant’s amendments of claims 1, 9, and 21 are acknowledged by the Examiner.
Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. 
In regards to Applicant’s arguments that the neither of the references of Singh (US-2009/0087810 A1) or Belfor et al. (US 2007/0264605 A1) disclose the newly amended features of “(a single bite block extends)… to a back-most end point of the orthotic device. Examiner respectfully disagrees and asserts that it can clearly be seen in Figures 1 and 2 of Singh that the bite block of Singh which has been indicated and circled by the Examiner in the annotated Figure 2 of Singh, extends to a back-most portion of the orthotic device. Similarly, in reference to Belfor, it can clearly be seen in Figures 1 and 2 that the bite block (14) extends to a back-most 
In regards to Applicant's arguments, starting with "even if the circled feature could constitute a bite block", the circled feature of Singh Figure 2, as indicated in the Final Office-Action dated 02/18/2020 covers the top of a user's tooth, thus "blocking" or preventing the user's teeth from contacting one another, and is therefore a bite block.
In regards to Applicant's arguments that Singh does not, or in combination, disclose, teach, suggest, the aforementioned claim limitations of the previously presented claims, refer to the Final Office-Action dated 02/18/2020, specifically the independent claim limitations where the previously presented limitations have been met. In regards to the new limitation of "(the single bite block extends) to a back-most end point of the orthotic device". As stated above, as seen in Figures 1 and 2 of Singh the circled portion in Singh annotated Figure 2 can clearly be seen to be extending to a back-most end point of the orthotic device and therefore directly reads on the newly amended limitation as will be explained in the action below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-13, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2009/0087810 A1) in view of Belfor et al. (US 2007/0264605 A1) (hereinafter Belfor).
In regards to claim 1, Singh discloses a method of stimulating endogenous craniofacial osteogenesis (see [0002]), the method comprising: 
positioning an orthotic device (10; see [0146]; see Figure 1) having a first side and a second side that extend between a front and a back of the orthotic device (10) in a mouth of a patient so that the orthotic device is configured to extend from a left side of the mouth, across a center of the mouth, to a right side of the mouth and is configured to engage teeth on both of the left and right sides of the mouth (see annotated Figure 2 below; see [0146] in reference to 14A and 14B contacting teeth on the left and right side of the mouth), the first side of the orthotic device (10) configured to align with the right side of the mouth and the second side of the orthotic device (10) configured to align with the left side of the mouth (see Figure 2; see [0146]), the orthotic device (10) having a single bite block (as indicated by A in annotated Figure 2 below; A is construed to be a bite block because it is placed on the top of a tooth (as evidenced by the teeth indentions in A) and would therefore block a user’s teeth from contacting one  that extends exclusively from one of the first or second sides of the orthotic device (indicated A extends exclusively from the first side) and to a back-most end point of the orthotic device (10; see annotated Figure 1 below); and
arranging the orthotic device (10) in the mouth of the patient (see [0102]) so that the with a bite block is positioned to cooperate with teeth of the patient so as to provide mechanical stress in a craniofacial region (see [0105] turning jack screw 24 is construed to provide mechanical stress in a craniofacial region) of the patient for at least a predetermined period of time (see [0104] at night time is construed to be a predetermined period of time) for stimulating endogenous craniofacial osteogenesis in the patient (see [Abstract] growth and development of craniofacial structures is construed to be stimulating endogenous craniofacial osteogenesis).

    PNG
    media_image1.png
    371
    724
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    353
    480
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    396
    471
    media_image3.png
    Greyscale

Singh does not disclose the other of the first or second sides being devoid of a bite block; and
selectively removing the orthotic device from the mouth of the patient after the predetermined period of time.
However Belfor teaches an analogous orthotic device (10; see [0043]; see Figure 1) having a first side (See annotated Figure 1 below) and a second side (see annotated Figure 1 below); and a single bite block (14; see [0043]; see Figure 1; 14 is construed to be a bite block because it is placed on the top of a tooth and would therefore block a user’s teeth from contacting one another, therefore 14 is construed to be a “bite block”; see [0044]) that extends exclusively from one of the first or second sides of the orthotic device (10; see annotated Figure 1), the other of the first or second sides being devoid of a bite block (see annotated Figure 1) for the purpose activating specific matrices on the side which the overlay (bite block) is located to achieve the desired result (of osteogenesis) in an optimal way (see [0043]).

    PNG
    media_image4.png
    597
    868
    media_image4.png
    Greyscale


Singh as now modified by Belfor still does not disclose selectively removing the orthotic device from the mouth of the patient after the predetermined period of time.
However, Singh further discloses wear osteogenetic-orthodontic appliance at night-time, or additionally as indicated (see [0104]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that the osteogenetic-orthodontic appliance would necessarily be removed in the morning after the predetermined amount of time (i.e. the nighttime) in order to be able to brush an individual’s teeth in the morning and to not wear the device during the day time. 
In regards to claim 2, Singh as modified by Belfor discloses the invention as discussed above.
Singh further discloses monitoring a development of new bone growth in the craniofacial region throughout the predetermined period of time wherein a facial scan obtained before commencement of positioning the orthotic device in the mouth of the patient (see [0088]; construed to be a facial scan prior to treatment) is compared to a scan obtained after the orthotic device is positioned in the mouth of the patient (Data driven predictive modeling with computer . 
In regards to claim 3, Singh as modified by Belfor discloses the invention as discussed above.
Singh further discloses wherein the facial scan is a cone beam computerized tomographic scan (See [0088]).
In regards to claim 4, Singh as modified by Belfor discloses the invention as discussed above.
Singh further discloses further comprising causing craniofacial osteogenesis in a region of a bony eye orbit of the patient (correcting the size and shape of the maxilla; see [0098]; it can be seen in the figure below that the maxilla makes up a portion of the bony eye orbit, therefore it is construed that bone growth (osteogenesis) induced by the device 10, is in a region of the bony eye orbit in response to the mechanical stress provided by the device) in response to the mechanical stress provided by the orthotic device (10; see [0105] in reference to turning the jack screw creating mechanical stress via separation of the two halves). 

    PNG
    media_image5.png
    436
    469
    media_image5.png
    Greyscale

In regards to claim 5, Singh as modified by Belfor discloses the invention as discussed above.
Singh further discloses causing the craniofacial osteogenesis results in periorbital rejuvenation (see [0098] in reference to correcting the size and shape of the maxilla; see the figure below where it can be seen that the bony eye orbit (and therefore the maxilla) makes up at least a portion of the periorbital region. Bone growth induced by 10 is in a region of the bony eye orbit and consequentially the periorbital region as a response to mechanical stress of the orthotic device (see [0105]), and therefore would result in periorbital rejuvenation because new bone growth of the bony eye orbit (maxilla) would correspond to bone growth in the periorbital region as well, therefore rejuvenating the periorbital region).  

    PNG
    media_image6.png
    436
    585
    media_image6.png
    Greyscale

	In regards to claim 9, Singh discloses a method of stimulating mesenchymal stem cells within craniofacial sutures (see [0055]), the method comprising: 
positioning an orthotic device (10; see [0146]; see Figure 1) having a first side and a second side that extend between a front and a back of the orthotic device (10) in a mouth of a patient so that the orthotic device is configured to extend from a left side of the mouth, across a center of the mouth, to a right side of the mouth and is configured to engage teeth on both of the left and right sides of the mouth (see annotated Figure 2 above; see [0146] in reference to 14A and 14B contacting teeth on the left and right side of the mouth), the first side of the orthotic device (10) configured to align with the right side of the mouth and the second side of the orthotic device (10) configured to align with the left side of the mouth (see Figure 2; see [0146]), the orthotic device (10) having a single bite block (as indicated by A in annotated Figure 2  that extends exclusively from one of the first or second sides of the orthotic device (indicated A extends exclusively from the first side) and to a back-most end point of the orthotic device (10; see annotated Figure 1 above); and
arranging the orthotic device (10) in the mouth of the patient (see [0102]) so that the with a bite block is positioned to cooperate with teeth of the patient so as to provide mechanical stress in a craniofacial region (see [0105] turning jack screw 24 is construed to provide mechanical stress in a craniofacial region) of the patient for at least a predetermined period of time (see [0104] at night time is construed to be a predetermined period of time); and
causing mesenchymal stem cells in the patient to be stimulated during the predetermined period of time sufficient to proliferate and differentiate into bone tissue in the craniofacial region (see [abstract], [0015], [0055] and [0152]).
Singh does not disclose the other of the first or second sides being devoid of a bite block; and
selectively removing the orthotic device from the mouth of the patient after the predetermined period of time.
However Belfor teaches an analogous orthotic device (10; see [0043]; see Figure 1) having a first side (See annotated Figure 1 below) and a second side (see annotated Figure 1 below); and a single bite block (14; see [0043]; see Figure 1) that extends exclusively from one of the first or second sides of the orthotic device (10; see annotated Figure 1), the other of the first or second sides being devoid of a bite block (see annotated Figure 1) for the purpose activating specific matrices on the side which the overlay (bite block) is located to achieve the desired result (of osteogenesis) in an optimal way (see [0043]).

    PNG
    media_image4.png
    597
    868
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the first or second side of the orthotic device as disclosed by Singh and to have only had one bite block extending from a first or second side of the bite block, and to have had the other side be devoid of a bite block as taught by Belfor in order to have provided an improved orthotic device that would add the benefit of activating specific matrices on the side which the overlay (bite block) is located to achieve the desired result (of osteogenesis) in an optimal way (see [0043]). 
Singh as now modified by Belfor still does not disclose selectively removing the orthotic device from the mouth of the patient after the predetermined period of time.
However, Singh further discloses wear osteogenetic-orthodontic appliance at night-time, or additionally as indicated (see [0104]).

In regards to claim 10, Singh as modified by Belfor discloses the invention as discussed above.
Singh further discloses monitoring a stimulation of the mesenchymal stem cells in the craniofacial region throughout the predetermined period of time wherein a facial scan obtained before commencement of positioning the orthotic device in the mouth of the patient (see [0088]; construed to be a facial scan prior to treatment) is compared to a scan obtained after the orthotic device is positioned in the mouth of the patient (Data driven predictive modeling with computer analysis may be utilized where available; see [0092]; this is construed to be a comparison scan obtained during and after treatment (after the device has been positioned in the mouth of the patient) to monitor bone growth (mesenchymal stem cell activation) and to monitor the progress of the treatment). 
In regards to claim 11, Singh as modified by Belfor discloses the invention as discussed above.
Singh further discloses wherein the facial scan is a cone beam computerized tomographic scan (See [0088]).
In regards to claim 12, Singh as modified by Belfor discloses the invention as discussed above.
wherein the stimulation of mesenchymal stem cells results in craniofacial osteogenesis in a region of a bony eye orbit of the patient (sutures are connective tissue joints that consist of multiple connective tissue cell lines, one of which is mesenchymal cells and that previous studies have been conducted demonstrating cyclic forces are potent stimuli for modulating postnatal sutural development, potentially by stimulating both bone formation (osteogenesis) and remodeling (osteoclastogenesis) (see Para [0015]); Singh further discloses inducing an intermittent, non-continuous, cyclic stimulus or stimuli that reach a physiologic threshold to evoke mechanoreceptors present within craniofacial sutures (see Para [0055]); Singh further discloses turn screw approximately once per week (see Para [0105]) (construed to by applying a cyclic mechanical stress that would stimulate craniofacial sutures). It can be seen in the picture below that the craniofacial suture known as the zygomaticomaxillary suture runs through a portion of the bony eye orbit and therefore, since Singh discloses applying a mechanical stress to the maxilla (and therefore the zygomaticomaxillary suture), Singh discloses “wherein the stimulation of mesenchymal stem cells results in craniofacial osteogenesis in a region of a bony eye orbit of the patient”.

    PNG
    media_image7.png
    436
    469
    media_image7.png
    Greyscale

In regards to claim 13, Singh as modified by Belfor discloses the invention as discussed above.
Singh further discloses wherein stimulation of craniofacial osteogenesis results in periorbital rejuvenation (see [0098] in reference to correcting the size and shape of the maxilla; see the figure below where it can be seen that the bony eye orbit (and therefore the maxilla) makes up at least a portion of the periorbital region. Bone growth (osteogenesis) induced by 10 is in a region of the bony eye orbit and consequentially the periorbital region as a response to mechanical stress of the orthotic device (see [0105]), and therefore would result in periorbital rejuvenation because new bone growth of the bony eye orbit (maxilla) would correspond to bone growth in the periorbital region as well, therefore rejuvenating the periorbital region).  

    PNG
    media_image6.png
    436
    585
    media_image6.png
    Greyscale

In regards to claim 21, Singh discloses a method of stimulating endogenous craniofacial osteogenesis or mesenchymal stem cells within craniofacial sutures (see [0055]), the method comprising: 
positioning an orthotic device (10; see [0146]; see Figure 1) having a first side and a second side that extend between a front and a back of the orthotic device (10) in a mouth of a patient, the orthotic device (10) having a single bite block (as indicated by A in annotated Figure 2 above) that extends exclusively from one of the first or second sides of the orthotic device (indicated A extends exclusively from the first side) and to a back-most end point of the orthotic device (10; see annotated Figure 1 above); and
arranging the orthotic device (10) in the mouth of the patient (see [0102]) so that the with a bite block is positioned to cooperate with teeth of the patient so as to provide mechanical stress in a craniofacial region (see [0105] turning jack screw 24 is construed to provide mechanical stress in a craniofacial region) of the patient for at least a predetermined period of time (see [0104] at night time is construed to be a predetermined period of time) for stimulating endogenous craniofacial osteogenesis in the patient or for causing mesenchymal stem cells in the patient to be stimulated during the predetermined period of time sufficient to proliferate and differentiate into bone tissue in the craniofacial region (see [abstract], [0015], [0055] and [0152]).
Singh does not disclose the other of the first or second sides being devoid of a bite block; and
selectively removing the orthotic device from the mouth of the patient after the predetermined period of time.
However Belfor teaches an analogous orthotic device (10; see [0043]; see Figure 1) having a first side (See annotated Figure 1 below) and a second side (see annotated Figure 1 below); and a single bite block (14; see [0043]; see Figure 1) that extends exclusively from one of the first or second sides of the orthotic device (10; see annotated Figure 1), the other of the first or second sides being devoid of a bite block (see annotated Figure 1) for the purpose activating specific matrices on the side which the overlay (bite block) is located to achieve the desired result (of osteogenesis) in an optimal way (see [0043]).

    PNG
    media_image4.png
    597
    868
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the first or second side of the orthotic device as disclosed by Singh and to have only had one bite block extending from a first or second side of the bite block, and to have had the other side be devoid of a bite block as taught by Belfor in order to have provided an improved orthotic device that would add the benefit of activating specific matrices on the side which the overlay (bite block) is located to achieve the desired result (of osteogenesis) in an optimal way (see [0043]). 
Singh as now modified by Belfor still does not disclose selectively removing the orthotic device from the mouth of the patient after the predetermined period of time.
However, Singh further discloses wear osteogenetic-orthodontic appliance at night-time, or additionally as indicated (see [0104]).

In regards to claim 22, Singh as modified by Belfor discloses the invention as discussed above.
Singh further discloses monitoring a development of new bone growth in the craniofacial region throughout the predetermined period of time wherein a facial scan obtained before commencement of positioning the orthotic device in the mouth of the patient (see [0088]; construed to be a facial scan prior to treatment) is compared to a scan obtained after the orthotic device is positioned in the mouth of the patient (Data driven predictive modeling with computer analysis may be utilized where available; see [0092]; this is construed to be a comparison scan obtained during and after treatment (after the device has been positioned in the mouth of the patient) to monitor bone growth and to monitor the progress of the treatment). 
In regards to claim 23, Singh as modified by Belfor discloses the invention as discussed above.
Singh further discloses wherein the facial scan is a cone beam computerized tomographic scan (See [0088]).
In regards to claim 24, Singh as modified by Belfor discloses the invention as discussed above.
Singh further discloses further comprising causing craniofacial osteogenesis in a region of a bony eye orbit of the patient (correcting the size and shape of the maxilla; see [0098]; it can  in response to the mechanical stress provided by the orthotic device (10; see [0105] in reference to turning the jack screw creating mechanical stress via separation of the two halves). 

    PNG
    media_image5.png
    436
    469
    media_image5.png
    Greyscale

In regards to claim 25, Singh as modified by Belfor discloses the invention as discussed above.
Singh further discloses causing the craniofacial osteogenesis results in periorbital rejuvenation (see [0098] in reference to correcting the size and shape of the maxilla; see the figure below where it can be seen that the bony eye orbit (and therefore the maxilla) makes up at least a portion of the periorbital region. Bone growth induced by 10 is in a region of the bony eye orbit and consequentially the periorbital region as a response to mechanical stress of the orthotic device (see [0105]), and therefore would result in periorbital rejuvenation because new bone 

    PNG
    media_image6.png
    436
    585
    media_image6.png
    Greyscale

In regards to claim 26, Singh as modified by Belfor discloses the invention as discussed above.
Singh further discloses monitoring a stimulation of the mesenchymal stem cells in the craniofacial region throughout the predetermined period of time wherein a facial scan obtained before commencement of positioning the orthotic device in the mouth of the patient (see [0088]; construed to be a facial scan prior to treatment) is compared to a scan obtained after the orthotic device is positioned in the mouth of the patient (Data driven predictive modeling with computer analysis may be utilized where available; see [0092]; this is construed to be a comparison scan obtained during and after treatment (after the device has been positioned in the mouth of the . 
In regards to claim 27, Singh as modified by Belfor discloses the invention as discussed above.
Singh further discloses wherein the stimulation of mesenchymal stem cells results in craniofacial osteogenesis in a region of a bony eye orbit of the patient (sutures are connective tissue joints that consist of multiple connective tissue cell lines, one of which is mesenchymal cells and that previous studies have been conducted demonstrating cyclic forces are potent stimuli for modulating postnatal sutural development, potentially by stimulating both bone formation (osteogenesis) and remodeling (osteoclastogenesis) (see Para [0015]); Singh further discloses inducing an intermittent, non-continuous, cyclic stimulus or stimuli that reach a physiologic threshold to evoke mechanoreceptors present within craniofacial sutures (see Para [0055]); Singh further discloses turn screw approximately once per week (see Para [0105]) (construed to by applying a cyclic mechanical stress that would stimulate craniofacial sutures). It can be seen in the picture below that the craniofacial suture known as the zygomaticomaxillary suture runs through a portion of the bony eye orbit and therefore, since Singh discloses applying a mechanical stress to the maxilla (and therefore the zygomaticomaxillary suture), Singh discloses “wherein the stimulation of mesenchymal stem cells results in craniofacial osteogenesis in a region of a bony eye orbit of the patient”.

    PNG
    media_image7.png
    436
    469
    media_image7.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Belfor et al. (US 2005/0260534 A1) discloses an earlier embodiment of the relied upon reference of Belfor et al. (US 2007/0264605 A1).
Soo (US 2014/0080084 A1) discloses an analogous oral device (100) which utilizes cyclic loading/unloading to “reposition teeth” and therefore create osteogenesis in the user’s craniofacial bones (see [0002] and [0024]).
Paul (US 10,357,335 B2) discloses an analogous oral appliance (100) which is used for correcting irregularities of the position of a user’s teeth (see [Col 2 ln 59-67]; see Figure 1) utilizing a constant pressure on the user’s teeth to correct said irregularities (see [Col 3 ln 4-13]).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A MILLER/            Examiner, Art Unit 3786       

/ALIREZA NIA/            Supervisory Patent Examiner, Art Unit 3786